In re Lacobee, Jean Marie; — Plaintiff(s); applying for permission to take July, 1995 Bar Examination.
Jean Marie Lacobee is granted permission to take the July 1995 bar examination with the provision that upon successful completion of the bar examination, relator may apply to this Court for the appointment of a commissioner to take evidence on whether relator has met the requirements of Art. 14, Section *10437(B) of the Articles of Incorporation of the Louisiana State Bar Association.
LEMMON, J., not on panel.